Notice AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1 and 8 are rejected under 35 USC § 103 as being unpatentable over Erivantcev (Erivantcev; Viktor Vladimirovich et al., US 20180335843 A1) in view of Cheong (Cheong; Cheol-Ho et al., US 20170011210 A1). 
Regarding claim 1, Erivantcev discloses a wearable computing apparatus adapted to be worn on a user's hand (Erivantcev, Figs. 1, 2, describes a system containing a multiple-sensor, hand-worn device 100 capturing hand and finger motions and positions determination, and performing gesture recognition, or a user hand-
a first subassembly, comprising: a first set of sensors adapted to sense a plurality of positional characteristics associated with the user's hand (Erivantcev, Fig. 1, describes a multiple-sensor, hand-worn device 100 containing a first subassembly 108, or a palm module 108; see [0023]; describes first subassembly 108 collecting and performing initial processing on positional characterizing data, or three-space motion data, from a plurality of inertial sensors 104(a-c); see [0030], [0037]); 
one or more processors (Erivantcev, Fig. 2, describes a microcontroller unit, or a processor 116; see [0029]); 
a non-transitory memory coupled to the one or more processors, the non-transitory memory for storing instructions that, when executed by the one or more processors, cause the one or more processors to detect signals received from the first set of sensors and determine a relative position of the user's hand (Erivantcev; see [0035], [0037]); 
at least one haptic motor of the first subassembly (a “haptic motor” is interpreted to be an eccentric rotating mass actuator, a linear resonant actuators, a piezoelectric actuator, or a ceramic haptic actuator; Erivantcev, Fig. 2, describes a haptic actuator 122, or a haptic motor, of a first subassembly 108, or a palm module 108; see [0032]); 
and a first connector interface configured to communicatively couple the first subassembly to a second subassembly (a “first connector interface” is interpreted to be a set of connection structures on a first subassembly; a “second subassembly” is 
In the interest of compact prosecution, this examination considers the narrower-than-claimed feature of a second subassembly containing a foundational structure on which a first subassembly is attached, leading to a conclusion that Erivantcev differs from the instant interpretation in that Erivantcev would not disclose the foundational structure of the second subassembly. 
However, in an analogous field of endeavor, Cheong discloses a wrist-worn computing device (Cheong; see [0261]) containing 
a foundational structure on which a first subassembly attaches (Cheong, Fig. 6, describes a foundational structure, or housing 11 to which a first assembly or display device 13 is mounted, or attached; see [0321]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Erivantcev’s user wearable computing apparatus containing a haptic motor and a first assembly formed of a processor executing stored instructions to collect data from a wire-connected set of sensors to determine relative hand and finger positions, with Cheong’s wrist-worn computing device containing a foundational structure on which 
Regarding claim 8, Erivantcev and Cheong disclose the wearable computing apparatus of claim 1,  
wherein the first set of sensors includes at least one of an accelerometer and a gyroscope sensor (Erivantcev, Figs. 1, 2, describes a first set of sensors 104(a-c), including an accelerometer or a gyroscope, in the distal ends 102(a-c) of the second assembly; see [0025], [0026]). 
The motivation to combine presented prior applies equally here. 

Allowable Subject Matter
Claims 2-7 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claims 14-18, 21, and 23-24 are allowed over the art of record. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below:

Nakamura; Norio, US 20100245237 A1, describes sensors and haptic actuators on the distal ends of a user’s fingers, each communicatively coupled with a controller; 
Tremblay; Mark R. et al., US 20080055248 A1, describes multiple instances of tactile feedback elements on a user’s including the user’s hands. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Michael J Eurice/Primary Examiner, Art Unit 2693